Exhibit Page 89


OPERATING AGREEMENT


OF


RIGGS CAPITAL PARTNERS II, LLC


A DELAWARE LIMITED LIABILITY COMPANY

        THIS OPERATING AGREEMENT, entered into as of the 1st day of October,
2000, by and among the persons listed on Schedule A hereto (the “Members”),
being all of the members of RIGGS CAPITAL PARTNERS II, LLC, a Delaware limited
liability company (the Company”);


W I T N E S S E T H:

        WHEREAS, the Members wish to form the Company for the purpose of making
and holding certain investments and engaging in the other activities set forth
herein;

        NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the parties hereto do hereby agree to the following:


SECTION 1


DEFINITIONS

        The following capitalized terms used in this Agreement shall have the
following meanings:

        1.1. “Act” shall mean the Delaware Limited Liability Company Act, as the
same may be amended from time to time.

        1.2. “Adjusted Capital Account Balance” shall mean a Member’s Capital
Account balance (a) increased by any amount that such Member is obligated to
restore under Treas. Reg. § 1.704-1(b)(2)(ii)(c) (including any addition thereto
pursuant to the next to last sentences of Treas. Reg. § 1.704-2(g)(1) and (i)(5)
after taking into account thereunder any changes during such Fiscal Year in
Company Minimum Gain and in Member Nonrecourse Debt Minimum Gain) and (b)
decreased by any adjustments, allocations, and distributions specified in Treas.
Reg. § 1.704-1(b)(2)(ii)(d)(4), (5), and (6) as are reasonably expected to be
made to such Member. A distribution or allocation will result in a Member having
a deficit Adjusted Capital Account Balance to the extent such distribution or
allocation either will create or increase a deficit balance in such Member’s
Capital Account after making the adjustments described in the preceding
sentence.

1

Exhibit Page 90

        1.3. “Affiliate” shall mean, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person (including, if any of the forgoing is a natural Person, the parent,
spouse, child, brother, or sister of such natural Person), (ii) any Person
owning or controlling a majority of the outstanding voting interests of such
Person, (iii) any officer, director, or general partner of such Person, or (iv)
any Person who is an officer, director, general partner, trustee, or holder of a
majority of the voting interests of any Person described in clauses (i) through
(iii) of this sentence. For purposes of this definition, the term “controls,”
“is controlled by,” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.

        1.4. “Agreed Value” shall mean, with respect to Property, the fair
market value of that Property on the date it is contributed to the Company, as
determined by the Managing Member in good faith and by reasonable methods.

        1.5. “Agreement” shall mean this Operating Agreement, as amended from
time to time.

        1.6. “Bankruptcy” shall mean, with respect to any Person, (i) the entry
of a decree or order for relief of such Person by a court of competent
jurisdiction in any involuntary case involving such Person under any bankruptcy,
insolvency or other similar law now or hereafter in effect; (ii) the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar agent for such Person or for any substantial part of such Person’s
assets or property; (iii) the ordering of the winding up or liquidation of such
Person’s affairs; (iv) the filing with respect to such Person of a petition in
any such involuntary bankruptcy case, which petition remains undismissed for a
period of ninety (90) days or which is dismissed or suspended pursuant to
Section 305 of the U.S. Bankruptcy Code or any successor provision thereto; (v)
the commencement by such Person of a voluntary case under any bankruptcy,
insolvency or other similar law now or hereafter in effect; or (vi) the making
by such Person of any general assignment for the benefit of creditors.

        1.7. “Capital Account” shall mean the capital account to be maintained
by the Company for each Member in accordance with Section 4.3.

        1.8. “Capital Contributions” shall mean all cash and other property
contributed to the Company by or on behalf of a Member or such Member's
predecessor in interest.

        1.9. “Capital Interest” shall mean the percentage of total capital
contributions allocable to a Member, as set forth on Schedule A.

        1.10. “Cash Reserve” shall mean any reserve fund which may be
established and maintained by the Managing Member in its reasonable good faith
judgment for the conduct of the Company Business, provided that such fund is in
keeping with generally accepted accounting practices and does not exceed amounts
deemed by the Managing Member reasonably necessary for anticipated debt service,
future capital expenditures, repairs, replacements, taxes, contingent
liabilities and the like. If the Cash Reserve is drawn down it may be
replenished in accordance with the preceding limitations.

2

Exhibit Page 91

        1.11. “Code” shall mean the Internal Revenue Code of 1986, as amended
(or any corresponding provision or provisions of succeeding law).

        1.12. “Company” shall mean Riggs Capital Partners II, LLC, a Delaware
limited liability company.

        1.13. “Company Business” shall mean the business in which the Company
shall engage from time to time under Section 2.2 hereof.

        1.14. “Company Interest” shall mean the ownership and voting interest of
a Member in the Company at any particular time, including the right of such
Member to any and all distributions and any other benefits to which such Member
may be entitled as provided in this Agreement or the Act, together with the
obligations of such Member to comply with all the provisions of this Agreement
and the Act.

        1.15. “Company Minimum Gain” shall mean the amount of Company minimum
gain, computed in the manner set forth in Treas. Reg.ss.1.704-2(d).

        1.16. “Company Nonrecourse Deduction” shall mean the amount of
nonrecourse deductions computed in the manner set forth in Treas.
Reg.ss.1.704-2(c).

        1.17. “Company Tax Items” shall mean all items of income, gain, loss,
and deduction, and all tax preferences, depreciation, accelerated cost recovery
system deductions, investment interest, and other tax items of the Company for
each Fiscal Year, as allocated among the Members for tax purposes under Section
6.3 hereof.

        1.18. “Compliance Manual” shall have the meaning set forth in Section
5.2.

        1.19. “Contributing Members” shall mean the Members other than the
Special Member.

        1.20. “Default Rule” shall mean a provision of the Act that would apply
to the Company unless otherwise provided in, or modified by, the Agreement.

        1.21. “Distributable Amounts” means Net Cash Flow from investments made
by the Company for which J. Carter Beese or RCP Investments II, LLC has served
as the Investment Advisor, or from any reinvestment of proceeds from such
investments.

        1.22. “Fiscal Year” shall mean an annual accounting period ending
December 31 of each year during the term of the Company; provided, however, that
the last such Fiscal Year shall be the period beginning on January 1 of the
calendar year in which the final liquidation and termination of the Company is
completed and ending on the date such final liquidation and termination is
completed. To the extent any computation or other provision hereof provides for
an action to be taken on a Fiscal Year basis, an appropriate proration or other
adjustment shall be made in respect of the first or final Fiscal Year to reflect
that such period is less than a full calendar year period.

3

Exhibit Page 92

        1.23. “Investment Account” shall mean the investment account to be
maintained by the Company for each Member in accordance with Section 4.4.

        1.24. “Investment Advisor” shall mean RCP Investments II, LLC, or such
other person as may hereafter be designated as investment advisor to the
Company.

        1.25. “Majority Vote” shall mean the affirmative vote of Members holding
more than 50% of the total Profits Interests held by the Members.

        1.26. “Managing Member” shall have the meaning ascribed thereto in
Section 5.1.

        1.27. “Member” shall mean the initial Members listed on Schedule A
attached hereto and any Person admitted as a new Member or a Substitute Member
in accordance with the terms of this Agreement. Schedule A may be amended from
time to time to reflect the withdrawal of a Member or the addition of a new
Member or a Substitute Member in accordance with the terms of this Agreement.

        1.28. “Member Nonrecourse Debt” shall mean any Company liability to the
extent the liability is nonrecourse for purposes of Treas. Reg.ss.1.1001-2, and
a Member (or related person (within the meaning of Treas. Reg.ss.1.752-4(b)))
bears the economic risk of loss under Treas. Reg.ss.1.752-2 because, for
example, the Member (or related person) is the creditor or a guarantor. The
determination of whether a Company liability constitutes a Member Nonrecourse
Debt shall be made in accordance with Treas. Reg.ss. 1.704-2(b)(4).

        1.29. “Member Nonrecourse Debt Minimum Gain” shall mean the amount of
partner nonrecourse debt minimum gain, computed in the manner set forth in
Treas. Reg.ss. 1.704-2(i)(3), with respect to each Member Nonrecourse Debt.

        1.30. “Member Nonrecourse Deduction” shall mean the amount of partner
nonrecourse deductions as computed under Treas. Reg.ss.1.704-2(i)(2).

        1.31. “Net Cash Flow” shall mean, for any period, the sum of cash from
operations of the Company Business, from the sale or disposition of Company
Property, or from any other source, for such period after deducting the
following amounts for such period: (i) amounts required to pay the Company’s
operating expenses and current liabilities; (ii) amounts required to discharge
any Company debt or obligation, including loans or advances from Members; (iii)
the amount of any additions to Cash Reserve; and (iv) amounts set aside by the
Managing Member for reinvestment. Net Cash Flow shall not be reduced by
depreciation, amortization, cost recovery deductions or similar allowances, but
shall be increased by any reductions of Cash Reserve.

        1.32. “Net Income Amount” shall mean, with respect to a Member for a
Fiscal Year, the amount of Company net taxable income allocated to such Member
for such Fiscal Year, reduced by the excess, if any, of (i) the aggregate amount
of Company net taxable loss allocated to such Member for all prior Fiscal Years,
over (ii) the aggregate amount of Company net taxable income allocated to such
Member for all prior Fiscal Years.

4

Exhibit Page 93

        1.33. “Net Market Value” with respect to the Company’s assets shall mean
the fair market value of Company’s total assets, net of total liabilities, as
determined in good faith by the Managing Member.

        1.34. “Person” shall mean any human being, organization, general
partnership, limited partnership, corporation, limited liability company, joint
venture, trust, business trust, association, governmental entity or other legal
entity.

        1.35. “Portfolio Company” shall mean a Person in which the Company holds
a Portfolio Investment.

        1.36. “Portfolio Investment” shall mean an investment in a Person, in
the form of debt, equity, convertible debt, options, warrants, or other
instruments conferring upon the Company a current or future economic interest,
with the exception of Short-Term Investments.

        1.37. “Priority Return” shall mean, for each Member for each Fiscal
Year, an amount equal to nine percent (9%) of the average daily Investment
Account balance of such Member over the course of the current Fiscal Year,
multiplied, in the case of a partial Fiscal Year, by the number of days in such
partial Fiscal Year divided by 365.

        1.38. “Profits” or “Loss” shall mean, for each Fiscal Year, the
Company’s taxable income or taxable loss for such Fiscal Year, as determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be separately stated pursuant to Code
Section 703(c)(1) shall be included in taxable income or loss), but with the
following adjustments:

                 (a) Items of income, gain, loss and deduction relating to
Property contributed to the Company shall be computed as if the basis of the
Property to the Company at the time of contribution were equal to its fair
market value on that date and the amount of any depreciation, amortization, or
other cost recovery deductions allowable were computed in accordance with the
following sentence. For purposes of the preceding sentence, the amount of any
depreciation, amortization, or other cost recovery deduction allowable for any
period with respect to Property contributed to the Company shall be an amount
that bears the same ratio to the fair market value of the Property on the date
of contribution as the federal income tax depreciation, amortization, or other
cost recovery deduction bears to the adjusted tax basis of the Property on the
date of contribution; provided, however, that if the adjusted tax basis of the
Property is zero on the date of contribution, then the amount of depreciation,
amortization, or other cost recovery deduction shall be determined with
reference to the fair market value of the Property on the date of contribution
using any reasonable method selected by the Managing Member.

                 (b) Any tax exempt income and gain, as described in Section
705(a)(1)(B) of the Code, realized by the Company during such Fiscal Year shall
be added to such taxable income or taxable loss and any related expenses not
allowed as a deduction pursuant to Section 265 of the Code shall be subtracted
from such income or loss.

5

Exhibit Page 94

                 (c) Any expenditures of the Company described in Sections
705(a)(2)(B) (or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treas. Reg. § 1.704-1(b) and not otherwise taken into account under this
Section) and 709 of the Code (except for amounts with respect to which an
election is properly made under Section 709(b)) for such Fiscal Year shall be
subtracted from such taxable income or taxable loss.

                 (d) Except as otherwise provided in Treas. Reg.ss. 1.704-1(b),
amounts described in this Section shall be computed without taking into account
any basis adjustments created by a Section 754 election under the Code. Profits
or Loss attributable to a basis adjustment resulting from a Section 754 election
shall inure solely to the benefit or detriment of the Member to whom the Section
754 election relates.

                 (e) If there has been an adjustment to the Members' Capital
Accounts pursuant to Section 4.3(e) to reflect the unrealized income, gain,
loss, or deduction inherent in Company Property: (i) depreciation, amortization,
or other cost recovery deductions with respect to such Property for each Fiscal
Year or other period shall equal an amount which bears the same ratio to the
fair market value of such Property on the date of such adjustment as the federal
income tax depreciation, amortization, or other cost recovery deductions for
such Fiscal Year or other period bears to the adjusted tax basis of such
Property on such date; and (ii) gain or loss resulting from any disposition of
such Property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed under this sentence as if such Property
had an adjusted basis on the date of such adjustment equal to its fair market
value on such date and all subsequent adjustments for depreciation,
amortization, or other cost recovery deductions were made in accordance with
clause (i) of this sentence.

                 (f) If the Company's taxable income or taxable loss for such
Fiscal Year, as adjusted in the manner provided in paragraphs (a) through (e) of
this Section, and after removing any amounts allocated under the Regulatory
Allocations or Section 6.2(d) (relating to curative allocations), is a positive
amount, such amount shall be the Company’s Profits for such Fiscal Year, and if
a negative amount, such amount shall be the Company’s Loss for such Fiscal Year.

        1.39. “Profits Interest” shall have the meaning set forth in Section 3.1
hereof.

        1.40. “Profit Shortfall Account” shall mean, with respect to a Member
for a Fiscal Year, the excess, if any, of (i) the aggregate amount of Net Cash
Flow distributed under Sections 6.1(a)(i), 6.1(a)(iii), 6.1(a)(v), or 6.1(a)(vi)
to such Member for such Fiscal Year and all prior Fiscal Years, over (ii) the
aggregate amount of Profits allocated to such Member under Sections 6.2(a)(iii),
6.2(a)(iv), or 6.2(a)(vi) for all prior Fiscal Years (to the extent that such
Profits have not been offset by allocations of Losses under Sections
6.2(b)(i)(D), 6.2(b)(i)(C), or 6.2(b)(i)(A), respectively).

        1.41. “Property” shall mean all of the Company's right, title and
interest in and to any real or personal property interests (tangible and
intangible) owned by the Company.

6

Exhibit Page 95

        1.42. “Regulatory Allocations” shall mean the allocations described in
Section 6.2(c).

        1.43. “Short-Term Investments” shall mean short-term investments
selected by the Managing Member to provide for appropriate safety of principal,
such as government obligations, certificates of deposit, money market fund
investments, short-term debt obligations, interest-bearing accounts, and
non-interest-bearing accounts, pending investment of the Company’s funds.

        1.44. “Special Member” shall mean RCP Investments II, LLC, a Delaware
limited liability company, and its successors and assigns.

        1.45. “Substitute Member” shall mean a transferee of a Company Interest
admitted as a Substitute Member in accordance with Section 7.7 hereof.

        1.46. “Supermajority Vote” shall mean the affirmative vote of the
Members holding at least 67% of the total Profits Interests held by the Members.

        1.47. “Tax Distribution Amount” shall mean, with respect to a Member for
a Fiscal Year, such Member’s Net Income Amount for such Fiscal Year multiplied
by the Tax Rate for such Fiscal Year. The Managing Member shall have authority
to make appropriate adjustments to the Tax Distribution Amounts to more
accurately reflect the actual tax liability of a Member resulting from
participation in the Company, to implement a Member’s request to adjust the
amount of such Member’s Tax Distribution Amount, or to remedy any unexpected
economic disparities that would otherwise result from the application of the
above formula; provided, however, that no adjustment shall be made under this
sentence that is inconsistent with the basic economic arrangement of the Members
under this Agreement.

        1.48. “Tax Matters Member” shall mean the Member designated as the Tax
Matters Member pursuant to Section 10.3.

        1.49. “Tax Rate” shall mean, with respect to a Fiscal Year, a tax rate
(expressed as a percentage) equal to the sum of (a) the maximum federal income
tax rate for individuals for such Fiscal Year, plus (b) the maximum Maryland
income tax rate for individuals residing in that State for such Fiscal Year.

        1.50. “Transfer” shall mean any sale, transfer, exchange, assignment,
pledge, hypothecation, gift or any contract for the foregoing or any voting
trust or other agreement or arrangement respecting voting rights or any
beneficial interest in a Company Interest.

        1.51. “Unpaid Priority Amount” shall mean, with respect to a Member for
a Fiscal Year, the amount, if any, of such Member’s Unpaid Priority Return for
such Fiscal Year, reduced by the amount of any Profits previously allocated
under Section 6.2(a)(iv) with respect to such Member’s Priority Return that
remains unpaid (to the extent that such Profits have not been offset by Losses
under Section 6.2(b)(i)(C)).

7

Exhibit Page 96

        1.52. “Unpaid Priority Return” shall mean, with respect to a Member for
a Fiscal Year, the excess, if any, of (i) the sum of such Member’s Priority
Return for the current Fiscal Year and all prior Fiscal Years; over (ii) the
aggregate amount distributed to such Member under Section 6.1(a)(iii) for the
current Fiscal Year and all prior Fiscal Years.

        1.53. “Unpaid Special Distribution Amount” shall mean, with respect to
the Special Member for a Fiscal Year, the amount, if any, that the Special
Member would be entitled to receive under Section 6.1(a)(iv) that remains unpaid
(after taking into account all distributions to the Special Member under Section
6.1(a)(iv) for the current Fiscal Year and all prior Fiscal Years), reduced by
the amount of any Profits previously allocated under Section 6.2(a)(v) with
respect to such unpaid amounts (to the extent that such Profits have not been
offset by Losses under Section 6.2(b)(i)(B)).

        1.54. “Withdrawal” shall mean the death (or dissolution, in the case of
corporate Members), adjudication of incompetence (which term shall include, but
not be limited to, insanity), Bankruptcy, retirement, resignation, or expulsion
of a Member.


SECTION 2


GENERAL PROVISIONS

        2.1. Formation of the Company. The Members have formed the Company for
the limited purposes set forth herein, and shall take all actions and
appropriately file all documents required by law to qualify the Company to
conduct business as provided herein in all appropriate jurisdictions. The rights
and liabilities of the parties hereto shall be as provided in the Act except as
herein otherwise expressly provided.

        2.2. Purposes and Powers of the Company.

                (a) The purposes for which the Company is formed are (i) to
make, hold, and dispose of Portfolio Investments in accordance with the
Company’s Investment Policies as in effect from time to time; (ii) to make, hold
and dispose of Short-Term Investments in order to hold funds pending the
investment or reinvestment of Company funds in Portfolio Investments, to provide
liquid investments from which to meet expenses of the Company and contingencies,
and to hold funds pending distribution, in each case subject to the other
provisions of this Agreement; and (iii) to do any and all things necessary,
convenient or incidental to the achievement of the foregoing.

                (b) The Company shall have the power to do any and all acts and
things necessary, appropriate, advisable or convenient for the furtherance and
accomplishment of the purposes of the Company including, without limitation, to
engage in any kind of activity and to enter into and perform obligations of any
kind necessary to or in connection with, or incidental to, the accomplishment of
the purposes of the Company, so long as said activities and obligations may
lawfully be engaged in or performed by a limited liability company under the
Act.

8

Exhibit Page 97

        2.3. Name of the Company. The name of the Company shall be Riggs Capital
Partners II, LLC. The Company Business may be conducted under such other names
as the Managing Member may from time to time determine to be necessary or
advisable.

        2.4. Place of Business of the Company. The principal place of business
of the Company shall be 800 17th Street, N.W., Washington, D.C. 20006, or at
such other place as the Managing Member may from time to time determine. The
Company may have such additional offices as the Managing Member may from time to
time deem necessary or advisable.

        2.5. Registered Office, Registered Agent. The name and business address
of the registered agent for service of process on the Company and its registered
office in the State of Delaware are The Corporation Trust Company at Corporation
Trust Center, 1209 Orange Street, Wilmington, County of New Castle, Delaware, or
such other qualified Person as the Managing Member may designate from time to
time. The Managing Member may select any Person permitted by applicable law to
act as registered agent for the Company in each jurisdiction in which it is
necessary.

        2.6. No Liability to Third Parties. The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Member shall be obligated personally for any such debt, obligation or liability
of the Company solely by reason of being a Member.

        2.7. Intent. It is the intent of the Members that the Company be
operated in a manner consistent with its treatment as a partnership for federal
and state income tax purposes. The Company shall take all appropriate actions to
ensure that the Company will be treated as a partnership for federal and state
income tax purposes, including the making of available tax elections. No
election may be made to treat the Company as a corporation for federal or state
income tax purposes without the written consent of all Members. It is also the
intent of the Members that the Company not be operated or treated as a
“partnership” for purposes of Section 303 of the Federal Bankruptcy Code, or for
any purposes other than tax purposes. Neither the Company nor any Member shall
take any action inconsistent with the express intent of the parties hereto as
set forth in this Section 2.7.

        2.8. Default Rules Under the Act. Regardless of whether this Agreement
specifically refers to a particular Default Rule:

                (a) if any provision of this Agreement conflicts with a Default
Rule, the provision of this Agreement controls and such Default Rule is hereby
modified or negated accordingly, and

                (b) if it is necessary to construe a Default Rule as modified or
negated in order to effectuate any provision of this Agreement, such Default
Rule is hereby modified or negated accordingly.

9

Exhibit Page 98

        2.9. Title to Property. Except as otherwise provided in this Agreement,
the Company shall hold all of its real and personal property in the name of the
Company and not in the name of any Member.

        2.10. Payments of Individual Obligations. The Company's credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for or in payment of any individual
obligation of any Member.

        2.11. Independent Activities; Transactions with Affiliates. Insofar as
permitted by applicable law, the Members and the Managing Member (each acting on
its own behalf) and each of their Affiliates may, notwithstanding this
Agreement, engage in whatever activities they choose, whether the same are
competitive with the Company or otherwise, without having or incurring any
obligation to offer any interest in such activities to the Company or any other
Member; and neither this Agreement nor any activity undertaken pursuant hereto
shall, except as expressly provided in a written agreement signed by the parties
to be bound thereby, prevent the Managing Member or any Member or its Affiliates
from engaging in such activities, or require the Managing Member or any Member
to permit the Company or any Member or its Affiliates to participate in any such
activities. As a material part of the consideration for the execution of this
Agreement by each Member, each Member hereby waives, relinquishes, and renounces
any such right or claim of participation.

        2.12. Term of the Company. The Company commenced its existence on the
date upon which its Certificate of Formation was duly filed with the Secretary
of State of the State of Delaware and shall continue until the 10th anniversary
of the date hereof, unless the Members by Supermajority Vote agree to extend its
existence or the Company is sooner dissolved pursuant to Section 8.1.


SECTION 3


MEMBERS AND PROFITS INTERESTS

        3.1. Profits Interest. Each Member's Profits Interest shall be
determined under this Section 3.1.

                (a) Each Member's initial Profits Interest is set forth in
Schedule A attached hereto.

                (b) Each Member's Profits Interest shall be adjusted upon the
occurrence of the events specified in, and in the manner set forth in, Section
3.2 .

        3.2. Additional Members and Interests. The Company shall not, except as
provided in Section 4.1(b)(iii), be expanded to include additional Members, or
to provide for the issuance of additional Company Interests, unless the existing
Members by Supermajority Vote consent to the same. In the event that the Members
by Supermajority Vote elect to take in new or additional Members or issue
additional Company Interests upon such terms and conditions as they may find
advisable, the Profits Interest of each new or additional Member shall be taken
from the existing Members on a pro rata basis unless otherwise agreed to by all
such Members, in such amount and in such fashion as may be agreed upon by the
parties.

10

Exhibit Page 99


SECTION 4


CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

        4.1. Capital Contributions.

                (a) In consideration of his or its Company Interest, each Member
hereby contributes to the Company the Initial Capital Contribution, in the form
of cash and investments currently held by the Members, as specified for such
Member on Schedule A.

                (b) In further consideration of his or its Company Interest,
each Contributing Member hereby agrees to contribute to the Company, upon at
least 10 business days prior written notice by the Managing Member, at any one
time or in installments from time to time as specified by the Managing Member,
additional Capital Contributions in accordance with this Section 4.1(b),
provided, however, that, the aggregate amount of all such additional Capital
Contributions by such Member shall not exceed the maximum amount specified for
such Member on Schedule A, and the obligation of Riggs National Corporation to
contribute shall be subject to the following conditions:

                     (i) Such additional Capital Contributions shall be in
compliance with reasonable loss limits;

                     (ii) Such contributions shall be consistent with other
capital priorities of Riggs National Corporation;

                     (iii) Riggs National Corporation shall have the right to
designate one or more other persons who may contribute all or any portion of any
capital contribution otherwise due from Riggs National Corporation and become a
Member in the LLC, with the Profits Interest and Capital Interest of Riggs
National Corporation reduced proportionately; and

                     (iv) The performance of the Company's investments prior to
the date of contribution shall have been satisfactory to Riggs National
Corporation in its reasonable judgment.

Each such notice by the Managing Member shall call for contributions by each
Contributing Member on a pro rata basis, based upon their relative Capital
Interests.

                (c) No Member shall be required to make Capital Contributions in
addition to those set forth in Section 4.1(a) and 4.1(b).

        4.2. No Interest on or Right to Withdraw Capital Contributions. No
interest shall be paid on any contribution to the capital of the Company or on
the balance in any Capital Account and no Member shall have the right to
withdraw his Capital Contribution or to demand or receive a return of his
Capital Contribution.

11

Exhibit Page 100

        4.3. Maintenance of Capital Accounts.

                (a) The Company shall maintain a separate Capital Account for
each Member in accordance with this Section 4.3.

                (b) A Member's Capital Account shall be credited with (i) the
amount of any cash contributed to the Company by or on behalf of such Member,
(ii) the fair market value of any Property other than cash contributed to the
Company by or on behalf of such Member, (iii) allocations to such Member of
Company Profits, income or gain pursuant to Section 6.2, (iv) the amount of any
Company liabilities assumed by such Member or which are secured by any Property
distributed to such Member, and (v) any other item required to be credited for
proper maintenance of capital accounts by the Treasury regulations under Section
704(b) of the Code.

                (c) A Member's Capital Account shall be debited with (i) the
amount of any cash and the fair market value of Property other than cash that is
distributed to such Member (other than guaranteed payments under Code Section
707(c)), all as may be determined in accordance with this Agreement, (ii)
allocations to such Member of Company Losses, deductions, Company Nonrecourse
Deductions, or Member Nonrecourse Deductions pursuant to Section 6.2, (iii) the
amount of any liabilities of such Member assumed by the Company or which are
secured by any Property contributed by such Member to the Company, and (iv) any
other item required to be debited for proper maintenance of capital accounts by
the Treasury regulations under Section 704(b) of the Code.

                (d) If any Property other than cash is distributed to a Member,
the Capital Accounts of the Members shall be adjusted to reflect the manner in
which gain or loss that has not previously been reflected in the Capital
Accounts would be allocated among the Members under Section 6.2 if the
distributed Property had been sold by the Company for a price equal to its fair
market value on the date of distribution. See Section 4.3(c)(i) for additional
adjustments to be made to the distributee Member’s Capital Account.

                (e) The Members may, upon the occurrence of one of the events
described in Section 4.3(e)(ii), increase or decrease the Capital Accounts of
the Members in accordance with Section 4.3(e)(i) to reflect a revaluation of
Company Property.

                     (i) Any adjustments made under this Section 4.3(e) shall
reflect the manner in which the unrealized income, gain, loss, or deduction
inherent in Company Property (to the extent that it has not been reflected in
the Capital Account previously) would be allocated among the Members under
Section 6.2 if the Company had sold all of its Property for its fair market
value on the date of adjustment. The adjustments described in this Section
4.3(e)(i) shall be based on the fair market value of Company Property on the
date of adjustment.

12

Exhibit Page 101

                     (ii) The Members may make the Capital Account adjustments
described in this Section 4.3(e) upon the occurrence of the following events:
(a) a contribution of money or other Property (other than a de minimis amount)
to the Company by a new or existing Member as consideration for an interest in
the Company; (b) a distribution of money or other Property (other than a de
minimis amount) by the Company to a retiring or continuing Member as
consideration for an interest in the Company; or (c) the liquidation of the
Company.

                     (iii) The adjustments described in this Section 4.3(e) are
intended to comply with Treas. Reg.ss. 1.704-1(b)(2)(iv)(f) and shall be
interpreted consistently with such regulation to effectuate such intent. See the
definition of "Profits and Losses" for special rules for the computation of
Profits and Losses in the case of an adjustment under this Section 4.3(e).

                (f) In the event any interest in the Company is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.

        4.4. Maintenance of Investment Accounts.

                (a) The Company shall maintain a separate Investment Account for
each Member in accordance with this Section 4.4.

                (b) A Member's Investment Account shall be credited with (i) the
amount of any cash contributed to the Company by or on behalf of such Member;
(ii) the principal amount of any capital contribution made by a Member to the
Company in the form of a demand promissory note; and (iii) the fair market value
of any property other than cash contributed to the Company by or on behalf of
such Member (net of any liabilities assumed by the Company upon such
contribution and liabilities to the extent secured by such contributed
property).

                (c) A Member's Investment Account shall be debited with the
amount of any distributions to such Member under Section 6.1(a)(ii).

                (d) In the event any interest in the Company is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Investment Account of the transferor to the extent it relates to the transferred
interest.


SECTION 5


MANAGEMENT AND OPERATION OF BUSINESS

        5.1. Managing Member. Riggs National Corporation shall be the "Managing
Member" of the Company and, in such capacity, responsible for the business and
operations of the Company. The Managing Member may be removed and replaced only
by Supermajority Vote.

13

Exhibit Page 102

        5.2. Management. The Managing Member shall be responsible for the
overall management and operation of the Company. No Member shall take any action
in the name of or on behalf of the Company except pursuant to authority granted
by the Managing Member. Each Member shall take such actions on behalf of the
Company as may be necessary or desirable in order to effectuate the decisions
and determinations of the Managing Member. The Managing Member shall adopt on
behalf of the Company, and may amend or modify from time to time, a compliance
manual for the Company (the “Compliance Manual”) setting forth standards of
conduct, investment policies, and other policies relating to the operation of
the Company.

        5.3. Investment Advisor. The Managing Member shall delegate to the
Investment Advisor the authority to conduct the day to day business of the
Company and to make investment decisions in accordance with the Compliance
Manual as then in effect. The Investment Advisor shall not be authorized to take
any action that the Managing Member is not authorized to take pursuant to
Section 5.5 or Section 5.6. Except as otherwise specified or directed by the
Managing Member or by the Members by Supermajority Vote, the Investment Advisor
shall have and may exercise with respect to the Company all of the powers
customarily exercised by a president and chief executive officer of a Delaware
corporation, subject to the provisions of Sections 5.5 and 5.6 and the
Compliance Manual as in effect from time to time.

        5.4. Meetings and Actions of the Members.

                (a) A meeting of the Members may be called at such time and such
place as the Managing Member, the Investment Advisor, or Members holding
Interests entitling them to cast at least a Majority Vote, may specify by
written notice to all Members not less than 10 days prior to the date of such
meeting.

                (b) There shall be a quorum if Members holding in the aggregate
more than a 50% Profits Interest are present at a meeting. A Member shall be
deemed present at any meeting if he attends in person or by telephone conference
call, or by proxy granted to another Member and delivered to the Company. Unless
otherwise provided for in this Agreement, the Majority Vote of the Members shall
constitute an action of the Company. The Members, may also take action by
unanimous written consent. Copies of the records of the Company shall be
maintained at the principal offices of the Company.

        5.5. Limitations of the Power of the Managing Member. The Managing
Member and the Investment Advisor shall not cause or permit the Company to take
any of the following actions without Supermajority Approval:

                (a) admit any additional Member;

                (b) carry on any business other than as provided in Section 2.2
hereof;

                (c) guarantee or otherwise in any way become responsible
(including as surety or pursuant to a pledge or grant of security on any assets
or rights of the Company) for the obligations or indebtedness of any other
Person, other than an entity all of the equity interest of which is owned by the
Company;

14

Exhibit Page 103

                (d) extend credit or make any loan to any Person, other than
reasonable trade credit offered in the ordinary course of the Company’s business
and reasonable advances to officers and employees not exceeding $5,000 in the
aggregate to any one employee;

                (e) enter into any transaction with any Member other than upon
terms that, in the reasonable judgement of the Managing Member, are not
materially less favorable to the Company than those that would be obtainable in
an arm’s length transaction with an unrelated party; or

                (f) sell or agree to sell, transfer, or dispose of all or
substantially all of the Company's assets, other than pursuant to a pledge or
security interest conferred in order to incur bona fide indebtedness for the
Company.

        5.6. Additional Restrictions. For so long as Riggs National Corporation
is a Member, the Company shall not, without the prior written consent of Riggs
National Corporation:

                (a) acquire or hold any Portfolio Investment or Short-Term
Investment that would result in the Company holding an interest that has been
determined by Riggs National Corporation not to be permissible under the Bank
Holding Company Act or any rule or regulation thereunder; or

                (b) engage in any other activity that Riggs National Corporation
has determined not to be permissible under the Bank Holding Company Act or any
rule or regulation thereunder.

        5.7. Officers of the Company. The Investment Advisor may appoint from
time to time any one or more persons to serve as officers of the Company as the
Investment Advisor deems necessary for the proper conduct of the business of the
Company, in such capacities and with such delegated rights and powers as the
Investment Advisor may approve.

        5.8. Cash Reserve. The Managing Member may decide to establish a Cash
Reserve for the Company. Such Cash Reserve may be replenished in accordance with
the limitations set forth in Section 1.10 hereof.

        5.9. Compensation. The Managing Member shall not be entitled to any fee
or other compensation, other than reimbursement of expenses incurred by it on
behalf of or for the benefit of the Company, in consideration for its service as
Managing Member. The Company shall enter into an Investment and Management
Agreement with the Investment Advisor, which will entitle the Investment Advisor
to receive an annual management fee equal to Two Percent (2%) of $100,000,000 or
Two Million Dollars ($2,000,000), out of which amount the Investment Advisor
shall fund all expenses of operating and managing the Company, excluding
origination expenses for raising funds from additional Members, but including,
without limitation, any expenses for goods or services provided to or for the
benefit of the Company or the Investment Advisor pursuant to an Operating and
Services Agreement with Riggs Bank N.A.

15

Exhibit Page 104

        5.10. Exculpation and Indemnity. No Member, including without limitation
the Managing Member or the Investment Advisor, shall be liable or accountable in
damages or otherwise to the Company or the other Members for any act or omission
done or omitted by him in good faith, unless such act or omission constitutes
gross negligence, willful misconduct, or a willful breach of this Agreement or
the investment advisory agreement entered into pursuant to Section 5.9 on the
part of such person. The Company shall indemnify each Member, including the
Managing Member and the Investment Advisor, against any loss, damage, judgment
or claim incurred by or asserted against such person (including reasonable
attorney’s fees and legal expenses), unless such act or omission constitutes
gross negligence, willful misconduct, or a willful breach of this Agreement or
the investment advisory agreement entered into pursuant to Section 5.9 on the
part of such person.


SECTION 6


ALLOCATIONS AND DISTRIBUTIONS

        6.1. Distributions.

                (a) Net Cash Flow. The Company shall, except as otherwise
provided in this Section 6.1, distribute Net Cash Flow for a Fiscal Year when
and as determined by the Managing Member, in accordance with the following
priorities:

                     (i) First, to the Members in proportion to, and to the
extent of, each Member's Tax Distribution Amount for such Fiscal Year;

                     (ii) Second, to the Members in proportion to, and to the
extent of, the outstanding balances in their respective Investment Accounts;

                     (iii) Third, to the Members entitled to a Priority Return,
in proportion to, and to the extent of, each such Member's Unpaid Priority
Return for such Fiscal Year;

                     (iv) Fourth, to the Special Member, up to the amount that,
together with all prior payments pursuant to this Section 6.1(a)(iv) equals 25%
of the sum of all distributions made pursuant to Section 6.1(a)(iii) (thereby
equaling 20% of the total distributions made pursuant to Sections 6.1(a)(iii)
and 6.1(a)(iv));

                     (v) Fifth, to the extent that the remaining Net Cash Flow
constitutes Distributable Amounts, to the Members in proportion to their Profits
Interests, with appropriate adjustments made with respect to distributions for
any period during which the Profits Interests of the Members have changed; and

16

Exhibit Page 105

                     (vi) Sixth, to the extent that the remaining Net Cash Flow
does not constitute Distributable Amounts, to the Contributing Members in
proportion to their relative Profits Interests, with appropriate adjustments
made with respect to distributions for any period during which the Profits
Interests of such Members have changed.

                     For purposes of making calculations pursuant to this
Section 6.1(a), to the extent that Net Cash Flow includes both amounts that are
Distributable Amounts and amounts that are not, Net Cash Flow payable pursuant
to Sections 6.1(a)(i), 6.1(a)(ii) , 6.1(a)(iii), and 6.1(a)(iv) shall be deemed
to be allocated between those two categories pro rata in accordance with their
relative proportions in Net Cash Flow at the time of distribution.

                (b) Tax Distributions. The Company shall take reasonable efforts
to make the distributions under Section 6.1(a)(i) with respect to a Fiscal Year
in a manner that will allow the timely payment of the distributee Members'
estimated taxes.

                (c) Liquidation and Dissolution. Proceeds from the liquidation
of the assets of the Company upon dissolution shall be distributed to the
Members in accordance with Section 9.1. Proceeds from the sale (or other
conversion into cash) of all or substantially all of the Company Property shall
be distributed to the Members in accordance with Section 9.1 as if such proceeds
arose from the liquidation of the assets of the Company.

                (d) Distributions in Kind. In the event that, prior to any sale
by the Company of any securities of a Portfolio Investment (“Sale Securities”)
the proceeds of which the Company intends to distribute pursuant to Section 6.1
or Section 9.1, the Company has received notice by any Member that such Member
would, in lieu of such distributed proceeds, prefer to receive such Member’s
portion of such distribution in the form of Sale Securities with a value equal
to the amount otherwise to be distributed to such Member, then the Company may,
if the Managing Member determines that it may do so without impairing the value
of the remaining Sale Securities or violating any contractual or legal
restriction upon the transfer of such Sale Securities, pay such Member’s
distribution in the form of Sale Securities, valued at their fair market value
on the date of distribution as determined by the Managing Member, and such value
shall be included in the amount of “Net Cash Flow” for the purpose of Section
6.1(a).

        6.2. Allocation of Profits and Losses.

                (a) Allocation of Profits. After giving effect to the special
allocations set forth in Section 6.2(c), Profits of the Company for each Fiscal
Year shall be allocated to the Members as follows:

                     (i) First, Profits shall be allocated to the Members in
proportion to, and to the extent of, the amount equal to the remainder, if any,
of (A) the cumulative Losses allocated to each such Member pursuant to Section
6.2(b)(iii) for all prior Fiscal Years, over (B) the cumulative Profits
allocated to each such Member pursuant to this Section 6.2(a)(i) for all prior
Fiscal Years.

17

Exhibit Page 106

                     (ii) Second, Profits less any amounts allocated under
Section 6.2(a)(i), shall be allocated to the Special Member in an amount not to
exceed the excess, if any, of (A) the aggregate amounts distributed to the
Special Member under Section 6.1(a)(iv) for the current and all prior Fiscal
Years, over (B) the aggregate amount of Profits allocated to the Special Member
under Section 6.2(a)(v) or this Section 6.2(a)(ii) for all prior Fiscal Years
(to the extent that such Profits have not been offset by allocations of Losses
under Sections 6.2(b)(i)(B) or 6.2(b)(i)(E), respectively).

                     (iii) Third, Profits less any amounts allocated under
Sections 6.2(a)(i) and 6.2(a)(ii), shall be allocated in an aggregate amount not
to exceed the aggregate balances in all Members’ Profit Shortfall Accounts for
the current Fiscal Year, among the Members in proportion to, and to the extent
of, each Member’s Profit Shortfall Account.

                     (iv) Fourth, Profits less any amounts allocated under
Sections 6.2(a)(i) through 6.2(a)(iii), shall be allocated to the Members in
proportion to, and to the extent of, each Member's Unpaid Priority Amount.

                     (v) Fifth, Profits less any amounts allocated under
Sections 6.2(a)(i) through 6.2(a)(iv) shall be allocated to the Special Member
to the extent of such Member's Unpaid Special Distribution Amount.

                     (vi) Sixth, Profits less any amounts allocated under
Sections 6.2(a)(i) through 6.2(a)(v) shall be allocated to the Members in
proportion to their Profits Interests; provided, however, that the Managing
Member shall have the authority to make appropriate adjustments to the
allocation Profits under this Section 6.2(a)(vi) to reflect that such Profits,
or a portion thereof, are more appropriately allocated among the Contributing
Members to reflect distributions (or reasonably anticipated distributions) under
Section 6.1(vi) (relating to Net Cash Flow that does not constitute
Distributable Amounts).

                (b) Allocation of Losses. After giving effect to the special
allocations set forth in Section 6.2(c), Losses of the Company for each Fiscal
Year shall be allocated to the Members as follows:

                     (i) Except as provided in Section 6.2(b)(iii), Losses shall
be allocated to the Members to offset any Profits allocated under the following
sections, in the following order (in each case, pro rata in proportion to the
share of Profits being offset): (A) Section 6.2(a)(vi); (B) Section 6.2(a)(v);
(C) Section 6.2(a)(iv); (D) Section 6.2(a)(iii); and (E) Section 6.2(a)(ii).

                     (ii) Except as provided in Section 6.2(b)(iii), Losses less
any amounts allocated under Section 6.2(b)(i), shall be allocated to the Members
in proportion to their Profits Interests.

                     (iii) The Losses allocated pursuant to Section 6.2(b)(i)
and 6.2(b)(ii) shall not exceed the maximum amount of Losses that can be so
allocated without causing any Member to have a deficit Adjusted Capital Account
Balance at the end of any Fiscal Year. In the event some but not all of the
Members would have deficit Adjusted Capital Account Balances as a consequence of
an allocation of Losses pursuant to Section 6.2(b)(i) or 6.2(b)(ii), the
limitation set forth in this Section 6.2(b)(iii) shall be applied on a Member by
Member basis so as to allocate the maximum permissible Losses to each Member
under Treas. Reg. § 1.704-1(b)(2)(ii)(d). All Losses in excess of the
limitations set forth in this Section 6.2(b)(iii) shall be allocated to the
Members in proportion to their Profits Interests.

18

Exhibit Page 107

                (c) Regulatory Allocations. The following special allocations
shall be made in the following order:

                     (i) If there is a net decrease during a Company Fiscal Year
in Company Minimum Gain then, to the extent required by Treas.
Reg.ss.1.704-2(f), each Member shall be allocated items of Company income and
gain entering into the computation of Profits and Losses for such Fiscal Year
(and, as necessary, for subsequent Fiscal Years) equal to that Member's share of
the net decrease in the Company Minimum Gain (within the meaning of Treas.
Reg.ss.1.704-2(g)(2)). It is the intent of the Members that this Section
6.2(c)(i) constitute a Company Minimum Gain chargeback provision under Treas.
Reg.ss. 1.704-2(f) and be interpreted consistently with such regulation to
effectuate such intent.

                     (ii) If there is a net decrease during a Company Fiscal
Year in Member Nonrecourse Debt Minimum Gain then, to the extent required by
Treas. Reg.ss.1.704-2(i)(4), any Member with a share of Member Nonrecourse Debt
Minimum Gain at the beginning of such Fiscal Year shall be allocated items of
Company income and gain entering into the computation of Profits and Losses for
such Fiscal Year (and, if necessary, for subsequent Fiscal Years) equal to that
Member's share of the net decrease in Member Nonrecourse Debt Minimum Gain
(within the meaning of Treas. Reg.ss.1.704-2(i)(4)). It is the intent of the
Members that this Section 6.2(c)(ii) constitute a Member Nonrecourse Debt
Minimum Gain chargeback provision under Treas. Reg. ss. 1.704-2(i)(4) and be
interpreted consistently with such regulation to effectuate such intent.

                     (iii) If any Member unexpectedly receives an adjustment,
allocation, or distribution of the type contemplated by Treas. Reg.
§ 1.704-1(b)(2)(ii)(d)(4), (5), or (6) that causes or increases a deficit in
such Member’s Adjusted Capital Account Balance items of Company income and gain
entering into the computation of Profits and Losses shall be allocated to all
such Members in an amount and manner sufficient to eliminate, to the extent
required by Treas. Reg. § 1.704-1(b), the deficit Adjusted Capital Account
Balance of such Member as quickly as possible, provided that an allocation
pursuant to this Section 6.2(c)(iii) shall be made only if and to the extent
that such Member would have a deficit Adjusted Capital Account Balance after all
other allocations provided for in this Section 6.2 have been tentatively made as
if this Section 6.2(c)(iii) were not in the Agreement. It is the intent of the
Members that this Section 6.2(c)(iii) constitute a qualified income offset
provision under Treas. Reg. § 1.704-1(b)(2)(ii)(d) and be interpreted
consistently with such regulation to effectuate such intent.

                     (iv) In the event that any Member has a deficit Capital
Account balance at the end of any Fiscal Year which is in excess of the amount
such Member is deemed to be obligated to restore pursuant to the next to last
sentences of Treas. Reg. §§ 1.704-2(g)(1) and 1.704-2(i)(5), each such Member
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section 6.2(c)(iv) shall be made only if and to the extent that such Member
would have a deficit Capital Account balance in excess of such sum after all
other allocations provided for in this Section 6.2 have been made as if Section
6.2(c)(iii) and this 6.2(c)(iv) were not in the Agreement. It is the intent of
the Members that this Section 6.2(c)(iv) constitute a gross income allocation
and be interpreted to effectuate such intent.

19

Exhibit Page 108

                     (v) Company Nonrecourse Deductions shall be allocated to
the Members in proportion to their Profits Interests.

                     (vi) Member Nonrecourse Deductions attributable to a Member
Nonrecourse Debt shall be allocated to the Member (or Members) that bear the
economic risk of loss for such Member Nonrecourse Debt in accordance with Treas.
Reg.ss. 1.704-2(i)(1).

                (d) Curative Allocations. The Regulatory Allocations are
intended to comply with certain requirements of the Treasury Regulations under
Code Section 704(b). It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 6.2(d). Therefore,
notwithstanding any other provision of this Section 6.2 (other than the
Regulatory Allocations), the Managing Member shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever reasonable
manner it determines appropriate so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of the Agreement and all items of Company items of
income, gain, loss or deduction were allocated pursuant to Sections 6.2(a) and
6.2(b). In exercising its discretion under this Section 6.2(d), the Managing
Member shall take into account future Regulatory Allocations under Sections
6.2(c)(i) and 6.2(c)(ii) that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Sections 6.2(c)(v) and 6.2(c)(vi).
This Section 6.2(d) is intended to minimize to the extent possible and to the
extent necessary any economic distortions which may result from application of
the Regulatory Allocations and shall be interpreted in a manner consistent
therewith.

                (e) Special Allocations In Connection With Liquidation. In the
case of the Fiscal Year in which the Company is liquidated (and, to the extent
necessary, for prior Fiscal Years) the Profits and Losses (or, to the extent
necessary, items thereof) shall be allocated in such a manner, as determined by
the Managing Member, as is necessary to provide a Capital Account balance for
each Member equal to the amount that such Member would receive if all of the
proceeds of liquidation of the Company were distributed among the Members in
accordance with Section 6.1(a) (determined as if (i) the Company were not
liquidating and that such distributable amounts were Net Cash Flow, and, (ii)
only distributions actually made under Section 6.1(a) prior to liquidation shall
be taken into account and no additional amounts will be deemed to be distributed
with respect to Tax Distribution Amounts).

20

Exhibit Page 109

        6.3. Tax Allocations. All items of income, gain, loss, and deduction,
and all tax preferences, depreciation, accelerated cost recovery system
deductions and investment interest and other tax items of the Company for each
Fiscal Year (collectively referred to as “Company Tax Items”) shall be allocated
for tax purposes to the Members in accordance with this Section 6.3.

                (a) Except as provided in Sections 6.3(b) and 6.3(c), Company
Tax Items shall be allocated for tax purposes in accordance with the allocations
of items of income, gain, loss, deduction, Company Nonrecourse Deductions,
Member Nonrecourse Deductions, Profits, and Losses under Section 6.2. For
purposes of the preceding sentence, an allocation to a Member of a share of
Profits or Losses shall be treated as an allocation to such Member of the same
share of each Company Tax Item that is taken into account in computing such
Profits or Losses.

                (b) Gain or loss upon sale or other disposition of any Property
contributed to the Company or any depreciation, amortization, or other cost
recovery deduction allowable with respect to the basis of Property contributed
to the Company shall be allocated for tax purposes among the contributing and
non-contributing Members so as to take into account the difference between the
adjusted tax basis and the Agreed Value of the Property on the date of its
contribution to the extent permitted by Treas. Reg. § 1.704-3 or such
superseding regulations as may be promulgated in accordance with Section 704(c)
of the Code. In making allocations pursuant to the preceding sentence, the
Managing Member may apply any method or convention required or permitted by
Section 704(c) of the Code.

                (c) Except as provided in Section 6.3(b), if there has been an
adjustment to the Members’ Capital Accounts pursuant to Section 4.3(e) to
reflect the unrealized income, gain, loss, or deduction inherent in Company
Property, Company Tax Items with respect to such Property shall be allocated to
the Members for tax purposes so as to take into account the difference between
the adjusted tax basis of such Property and the value at which it is reflected
in the Members’ Capital Accounts in the same manner as variations between the
adjusted tax basis and fair market value of Property contributed to the Company
are taken into account in determining the Members’ allocations of Company Tax
Items under Section 6.3(b). The allocations under this Section 6.3(c) are
intended to comply with paragraphs (b)(2)(iv)(f)(4) and (b)(4)(i) of Treas. Reg.
§ 1.704-1 and shall be interpreted consistently with such regulation to
effectuate such intent.

                (d) To the extent consistent with the intent of the parties to
this Agreement, accounting matters relating to allocations of Profits and
Losses, Capital Accounts, and allocations of items of federal income tax
significance shall be handled in such a way that the allocations of items of
federal income tax significance will have substantial economic effect or will
otherwise be respected for federal income tax purposes.

21

Exhibit Page 110

        6.4. Other Allocation Rules.

                (a) All other items that must be allocated to the Members shall
be allocated to the Members in accordance with the allocation of Profits and
Losses as provided in Section 6.2 of this Agreement.

                (b) The Members are aware of the income tax consequences of the
allocations made by this Section 6 and hereby agree to be bound by the
provisions of this Section 6 in reporting their shares of Company income and
loss for income tax purposes.

                (c) Solely for purposes of determining a Member's proportionate
share of the "excess nonrecourse liabilities" of the Company, within the meaning
of Treas. Reg.ss.1.752-3(a)(3), the Members' interests in Company profits are in
proportion to their Profits Interests.

                (d) To the extent permitted by Treas. Reg.ss.1.704-2(h)(3), the
Managing Member shall endeavor not to treat distributions of Net Cash Flow as
having been made from the proceeds of a Company nonrecourse liability or a
Company nonrecourse debt.

        6.5. Allocation Savings Provision. The allocation method set forth in
this Section 6 is intended to allocate Profits and Losses to the Members for
federal income tax purposes in accordance with their economic interests in the
Company while complying with the requirements of Code Section 704(b) and the
Treasury Regulations promulgated thereunder. If in the reasonable opinion of the
Managing Member, the allocation of Profits or Losses pursuant to the provisions
of this Section 6 shall not (i) satisfy the requirements of Code Section 704(b)
or the Treasury Regulations thereunder, (ii) comply with any other provisions of
the Code or Treasury Regulations or (iii) properly take into account any
expenditure made by the Company or transfer of a Company Interest, then
notwithstanding anything to the contrary contained in the preceding provisions
of this Section 6, Profits and Losses shall be allocated in such reasonable
manner as the Managing Member determines to be required so as to reflect
properly (i), (ii) or (iii), as the case may be; provided, however, that any
change in the method of allocating Profits or Losses shall not materially alter
the economic agreement between the Members.

        6.6. Members’ Varying Interests. In the event of any changes in any
Member’s Company Interest during the Fiscal Year, then for purposes of this
Section 6, the Managing Member shall take into account the requirements of Code
Section 706(d) and shall have the right to select any reasonable method of
determining the varying interests of the Members during the Fiscal Year which
satisfies Code Section 706(d). See Section 7.9 for additional rules relating to
distributions and allocations in respect to Transferred Company Interests.

22

Exhibit Page 111


SECTION 7


TRANSFER PROVISIONS

        7.1. Restriction on Transfers. Except as otherwise permitted by this
Agreement, no Member shall Transfer all or any portion of his Company Interest.
In the event that any Member pledges or otherwise encumbers any of its Company
Interest as security for the payment of an obligation, any such pledge or
hypothecation shall be made pursuant to a pledge or hypothecation agreement that
requires the pledgee or secured party to be bound by all of the terms and
conditions of this Section 7. For purposes of this Section 7, any Transfer of a
partnership interest in RCP Investments, L.P., shall be deemed to be a Transfer
of a Company Interest, and RCP Investments, L.P., shall not permit it to be
effected unless it is done in compliance with the provisions of this Section 7
applicable to Transfers of Company Interests as if the holder thereof were a
Member.

        7.2. Permitted Transfers. Subject to the conditions and restrictions set
forth in Section 7.3 hereof, a Member may at any time Transfer all or any
portion of his or its Company Interest to (a) any other Member, (b) any member
of the transferor’s Family, (c) any Affiliate of the transferor, (d) the
transferor’s executor, administrator, trustee, or personal representative to
whom such Company Interest are transferred at death or involuntarily by
operation of law, or (e) any Purchaser in accordance with Section 7.4 hereof
(any such Transfer being referred to in this Agreement as a “Permitted
Transfer”). For purposes hereof, a Member’s “Family” shall include only (i) such
Member’s spouse, natural or adoptive lineal ancestors or descendants, sisters
and brothers, (ii) trusts for the exclusive benefit of one or more of the
Members and such other persons, (iii) corporations, partnerships or limited
liability companies substantially all of the securities of which are held by one
or more of the Member and such other persons.

        7.3. Conditions to Permitted Transfers. A Transfer shall not be treated
as a Permitted Transfer under Section 7.2 hereof unless and until the following
conditions are satisfied or waived by the Managing Member:

                (a) Except in the case of a Transfer of a Company Interest at
death or involuntarily by operation of law, the transferor and transferee shall
execute and deliver to the Company such documents and instruments of conveyance
as may be necessary or appropriate in the opinion of counsel to the Company to
effect such Transfer and to confirm the agreement of the transferee to be bound
by the provisions of this Section 7. In the case of a Transfer of a Company
Interest at death or involuntarily by operation of law, the Transfer shall be
confirmed by presentation to the Company of legal evidence of such Transfer, in
form and substance satisfactory to counsel to the Company. In all cases, the
Company shall be reimbursed by the transferor and/or transferee for all costs
and expenses that it reasonably incurs in connection with such Transfer.

                (b) The transferor and transferee shall furnish the Company with
the transferee's taxpayer identification number, sufficient information to
determine the transferee’s initial tax basis in the Company Interest
transferred, and any other information reasonably necessary to permit the
Company to file all required federal and state tax returns and other legally
required information statements or returns. Without limiting the generality of
the foregoing, the Company shall not be required to make any distribution
otherwise provided for in this Agreement with respect to any transferred Company
Interest until it has received such information.

23

Exhibit Page 112

                (c) Except in the case of a Transfer of a Company Interest at
death or involuntarily by operation of law, the transferor shall provide an
opinion of counsel, which opinion and counsel shall be satisfactory to the
Company, to the effect that (i) such Transfer is exempt from all applicable
registration requirements, including the Securities Act of 1933, as amended, and
any applicable state securities laws, and (ii) such Transfer will not result in
the Company being deemed an investment company within the meaning of the
Investment Company Act of 1940, (iii) such Transfer will not result in the
Company or any person providing services to the Company becoming subject to the
provisions of the Investment Adviser’s Act of 1940, and (iv) such Transfer will
not violate any applicable laws regulating the Transfer of securities.

                (d) The transferor shall comply with the provisions of Section
7.8 and 7.11 hereof.         

        7.4. Right of First Refusal. In addition to the other limitations and
restrictions set forth in this Section 7, except as permitted by Section 7.2
hereof, no Member other than Riggs National Corporation or an Affiliate thereof
shall Transfer all or any portion of his Company Interest (the “Offered
Interests”) unless such Member (the “Seller”) complies with the terms of this
Section 7.4.

                (a) Limitation on Transfers. No Transfer may be made under this
Section 7.4 unless the Seller has received a bona fide written offer (the
“Purchase Offer”) from a Person (the “Purchaser”) to purchase the Offered
Interest for a purchase price (the “Offer Price”) denominated and payable in
United States dollars at closing or according to specified terms, with or
without interest, which offer shall be in writing signed by the Purchaser and
shall be irrevocable for a period ending no sooner than the day following the
end of the Offer Period, as hereinafter defined.

                (b) Offer Notice. Prior to making any Transfer that is subject
to the terms of this Section 7.4, the Seller shall give to the Company and Riggs
National Corporation written notice (the “Offer Notice”) which shall include a
copy of the Purchase Offer and an offer (the “Firm Offer”) to sell the Offered
Interests to the Company or Riggs National Corporation (the “Offerees”) for the
Offer Price, payable according to the same terms as (or more favorable terms
than) those contained in the Purchase Offer, provided that the Firm Offer shall
be made without regard to the requirement of any earnest money or similar
deposit required of the Purchaser prior to closing, and without regard to any
security (other than the Offered Interest) to be provided by the Purchaser for
any deferred portion of the Offer Price.

                (c) Offer Period. The Firm Offer shall be irrevocable for a
period (the "Offer Period") ending at 11:59 P.M., local time at the Company's
principal place of business, on the ninetieth day following the day of the Offer
Notice.

24

Exhibit Page 113

                (d) Acceptance of Firm Offer. At any time during the first sixty
(60) days of the Offer Period, any Offeree who is a Member may, by giving
written notice of acceptance to the Seller, accept the Firm Offer as to the
Offered Interest. In the event that within sixty (60) days of the Offer Period,
the Company or, if the Company does not do so, Riggs National Corporation (the
“Accepting Offeree”) accepts the Firm Offer with respect to all of the Offered
Interests, the Firm Offer shall be deemed to be accepted, and the Offered
Interest shall be purchased by the Accepting Offeree.

                (e) Closing of Purchase Pursuant to Firm Offer. In the event
that the Firm Offer is accepted, the closing of the sale of the Offered Interest
shall take place within thirty (30) days after the Firm Offer is accepted or, if
later, the date of closing set forth in the Purchase Offer. The Seller and the
Accepting Offeree shall execute such documents and instruments as may be
necessary or appropriate to effect the sale of the Offered Interest pursuant to
the terms of the Firm Offer and this Section 7.

                (f) Sale Pursuant to Purchase Offer If Firm Offer Rejected. If
the Firm Offer is not accepted in the manner hereinabove provided, the Seller
may sell the Offered Interest to the Purchaser at any time within sixty (60)
days after the last day of the Offer Period, provided that such sale shall be
made on terms no more favorable to the Purchaser than the terms contained in the
Purchase Offer and provided further that such sale complies with other terms,
conditions, and restrictions of this Agreement that are applicable to sales of
Company Interests and are not expressly made inapplicable to sales occurring
under this Section 7.4.

        7.5. Prohibited Transfers. Any purported Transfer of a Company Interest
that is not a Permitted Transfer shall be null and void and of no force or
effect whatsoever; provided that, if the Company is required to recognize a
Transfer that is not a Permitted Transfer (or if the Managing Member, in its
sole discretion, elects to recognize a Transfer that is not a Permitted
Transfer), the interest Transferred shall be strictly limited to the
transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the transferred Company Interest, which allocations
and distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such Company Interest may have to
the Company. In the case of a Transfer or attempted Transfer of a Company
Interest that is not a Permitted Transfer, the parties engaging or attempting to
engage in such Transfer shall be liable to indemnify and hold harmless the
Company and the other Members from all cost, liability, and damage that any of
such indemnified Persons may incur (including, without limitation, incremental
tax liability and lawyers’ fees and expenses) as a result of such Transfer or
attempted Transfer and efforts to enforce the indemnity granted hereby.

        7.6. Rights of Unadmitted Assignees. A Person who acquires one or more
Company Interests but who is not admitted as a Substitute Member pursuant to
Section 7.7 hereof shall be entitled only to allocations and distributions with
respect to such Company Interest in accordance with this Agreement, and shall
have no right to any information or accounting of the affairs of the Company,
shall not be entitled to inspect the books or records of the Company, and shall
not have any of the rights of a Member under the Act or this Agreement.

25

Exhibit Page 114

        7.7. Admission as Substitute Members. A transferee of Company Interest
may be admitted to the Company as a Substitute Member only upon satisfaction of
the conditions set forth below in this Section 7.7, unless waived by the
Managing Member:

                (a) The Company Interest with respect to which the transferee is
being admitted was acquired by means of a Permitted Transfer;

                (b) The transferee becomes a party to this Agreement as a Member
and executes such documents and instruments as the Members may reasonably
request as may be necessary or appropriate to confirm such transferee as a
Member in the Company and such transferee's agreement to be bound by the terms
and conditions hereof;

                (c) The transferee pays or reimburses the Company for all
reasonable legal, filing, and publication costs that the Company incurs in
connection with the admission of the transferee as a Member with respect to the
Transferred Company Interest;

                (d) The transferee provides the Company with evidence
satisfactory to counsel for the Company that such transferee has made each of
the representations and undertaken each of the warranties applicable to it
described in Section 11 hereof; and

                (e) If the transferee is not an individual of legal majority,
the transferee provides the Company with evidence satisfactory to counsel for
the Company of the authority of the transferee to become a Member and to be
bound by the terms and conditions of this Agreement.

        7.8. Covenants. Each Member hereby represents, covenants and agrees with
the Company for the benefit of the Company and all Members, that (i) he is not
currently making a market in Company Interests and will not in the future make a
market in Company Interests, (ii) he will not Transfer his Company Interest on
an established securities market, a secondary market (or the substantial
equivalent thereof) within the meaning of Code Section 7704(b) (and any
regulations, proposed regulations, revenue rulings, or other official
pronouncements of the Internal Revenue Service or Treasury Department that may
be promulgated or published thereunder), and (iii) in the event such
Regulations, revenue rulings, or other pronouncements treat any or all
arrangements which facilitate the selling of partnership interests and which are
commonly referred to as “matching services” as being a secondary market or
substantial equivalent thereof, he will not Transfer any Interest through a
matching service that is not approved in advance by the Company. Each Member
further agrees that he will not Transfer any Interest to any Person unless such
Person agrees to be bound by this Section 7.8 and to Transfer such Company
Interest only to Persons who agree to be similarly bound. The Managing Member
may, from time to time and at the request of a Member, consider whether to
approve a matching service and shall notify all Members of any matching service
that is so approved.

26

Exhibit Page 115

        7.9. Distributions and Allocations in Respect to Transferred Company
Interest. If any Company Interest is sold, assigned, or Transferred during any
Fiscal Year in compliance with the provisions of this Section 7, Profits,
Losses, each item thereof, and all other items attributable to the Transferred
Interest for such Fiscal Year shall be divided and allocated between the
transferor and the transferee by taking into account their varying Company
Interests during such Fiscal Year in accordance with Code Section 706(d), using
any conventions permitted by law and selected by the Members. All distributions
on or before the date of such Transfer shall be made to the transferor, and all
distributions thereafter shall be made to the transferee. Solely for purposes of
making such allocations and distributions, the Company shall recognize such
Transfer not later than the end of the calendar month during which it is given
notice of such Transfer, provided that, if the Company is given notice of a
Transfer at least ten (10) Business Days prior to the Transfer the Company shall
recognize such Transfer as the date of such Transfer, and provided further that,
if the Company does not receive a notice stating the date such Interest was
Transferred and such other information as the Members may reasonably require
within thirty (30) days after the end of the Fiscal Year during which the
transfer occurs, then all such items shall be allocated, and all distributions
shall be made, to the Person who, according to the books and records of the
Company, was the owner of the Interest on the last day of the Fiscal Year during
which the Transfer occurs. Neither the Company nor any Member shall incur any
liability for making allocations and distributions in accordance with the
provisions of this Section 7.9, whether or not any Member or the Company has
knowledge of any Transfer of ownership of any Interest.

        7.10. Tax Elections.

                (a) In the event of a Transfer of all or part of a Company
Interest by sale or exchange or on death of a Member, upon request of the
transferee Member, the Company shall elect, pursuant to Section 754 of the Code,
to adjust the basis of the Company’s Property with respect to such Member;
provided, however, that the transferee Member shall bear all costs incurred by
the Company as a result of the election. Any tax items or aspects attributable
to the aforesaid adjustments to basis (whether consisting of additional
depreciation deductions or a reduction of gain on sale or otherwise) shall be
allocated solely to the transferee Member. Each Member shall, at its own
expense, within thirty (30) days of request from the Company, furnish to the
Company such information as is reasonably necessary to accomplish the
adjustments in basis provided for under the Section 754 election.

                (b) The Managing Member shall cause the Company to make or
revoke all other tax elections provided for under the Code. Each Member who
transfers all or any portion of its Company Interest shall furnish the Company
with all information required to enable the Company to fulfill any federal
income tax reporting requirements imposed with respect to such transfer.


SECTION 8


SALE OF ASSETS AND DISSOLUTION OF COMPANY

27

Exhibit Page 116

        8.1. Dissolution of the Company. The Company shall be dissolved on the
occurrence of any of the following events:

                (a) the sale of all or substantially all of the assets of the
Company;

                (b) the expiration of the term of the Company in accordance with
Section 2.12;

                (c) the determination of the Managing Member to dissolve the
Company; or

                (d) otherwise by operation of law.

        8.2. Heirs and Executors. The Members agree that this Operating
Agreement, including, without limitation, the terms and conditions of this
Section 8, shall be binding upon any of their heirs, executors, administrators,
successors, and, subject to Section 7 hereof, assigns.


SECTION 9


DISTRIBUTION UPON DISSOLUTION

        9.1. Distributions Upon Dissolution.

                (a) Upon the dissolution of the Company, the Members or the
Persons required by law to wind up the Company’s affairs shall liquidate the
assets of the Company and apply and distribute the proceeds of such liquidation
as follows, unless required otherwise by law:

                (i) first, to the payment of debts and liabilities of the
Company, exclusive of those debts and liabilities set forth in clauses (ii) and
(iii) hereof, and to the payment of the expenses of winding up;

                (ii) second, to the payment of any accrued any unpaid fees due
under the investment advisory agreement with the Investment Advisor and any
other amounts payable to any Member (other than amounts payable to a Member
solely in such Member’s capacity as a Member of the Company);

                (iii) third, to the setting up of reasonable reserves for any
contingent liabilities and obligations of the Company, provided that any such
reserves shall be held for such period as the Members or other Persons so
distributing shall deem advisable for the purpose of disbursing such reserves in
payment of such liabilities or obligations and, at the expiration of such
period, the balance of such reserves, if any, shall be distributed as
hereinafter provided;

                (iv) fourth, to the Members to the extent of, and in proportion
to, their positive Capital Account balances as adjusted to reflect Company
operations up to and including the liquidation.

28

Exhibit Page 117

                (b) If the Members or the Persons required by law to wind up the
Company's affairs, in their sole discretion (and whether or not in accordance
with Section 6.1(d)), shall determine that a portion of the Property should be
distributed in kind to the Members, the Members or such Persons, as the case may
be, shall obtain an appraisal as of a date reasonably close to the date of
liquidation. The Capital Accounts shall be adjusted as provided in Section 4.3
to reflect each Member’s share of the unrealized appreciation (or loss) with
respect to such distributed Property. The distribution of any such Property (or
portions thereof as tenants in common) in kind to a Member shall be considered a
distribution of an amount equal to the Property’s appraised fair market value
(or portion thereof) for purposes of this Section 9.1.

        9.2. Time for Liquidation. A reasonable time shall be allowed for the
orderly liquidation of the assets of the Company and the discharge of
liabilities.

        9.3. Statements Upon Dissolution. By no later than one hundred twenty
(120) days after the dissolution and termination of the Company, each of the
Members shall be furnished with statements similar, so far as may be
practicable, to those set forth in Section 10.2 hereof prepared by the certified
public accountant for the Company as of and for the period ending with the date
of complete liquidation.


SECTION 10


BOOKS OF ACCOUNT, RECORDS AND REPORTS

        10.1. Books and Records of the Company. Proper and complete records and
books of account of the Company shall be kept or caused to be kept by an
accountant approved by the Managing Member, in which shall be entered fully and
accurately all transactions and such other matters relating to the Company
Business as are usually entered into records and books of account maintained by
Persons engaged in businesses of a like character. The Company’s annual
financial statements shall be prepared on an accrual basis in accordance with
generally accepted accounting principles. The books and records shall at all
times be maintained at the principal offices of the Company, and shall be open
to the reasonable inspection and examination of any Member or such Member’s duly
authorized representatives during reasonable business hours.

        10.2. Tax Information to Members. Within ninety (90) days after the end
of each Fiscal Year of the Company, the Company shall send to each Person who
was a Member at any time during such Fiscal Year such tax information,
including, without limitation, Federal Tax Schedule K-1, as shall be reasonably
necessary for the preparation of such Member’s federal income tax return. This
period shall be automatically extended by the period of any delay beyond the
control of the Members, such as a delay resulting from the failure of a third
party to provide required tax information to the Company in a timely manner.

        10.3. Tax Matters Member. Riggs National Corporation shall be the Tax
Matters Member and shall be designated as such on all relevant forms or in any
other manner as designated by applicable law or regulation; provided, however,
that if at any time Riggs National Corporation ceases to be the Managing Member,
then the Members by Majority vote may select another Member to serve as the Tax
Matters Member. The Tax Matters Member shall have all powers needed to perform
its duties, including, without limitation, the power to retain all attorneys and
accountants of its choice. The Tax Matters Member shall be entitled to
reimbursement from the Company for all necessary and reasonable out-of-pocket
expenses incurred in performing his duties as Tax Matters Member.

29

Exhibit Page 118

        10.4. Tax Returns. The Managing Member shall cause income and other
required federal, state and local tax returns for the Company to be prepared and
to be timely filed with the appropriate authorities making such elections as the
Managing Member shall reasonably deem to be in the best interest of the Company
and the Members.


SECTION 11


REPRESENTATIONS AND WARRANTIES

        Each of the Members hereby represents and warrants to each of the
remaining Members as follows:

        11.1. Such Member has power to execute, deliver and perform his
obligations under this Agreement. This Agreement constitutes the valid and
binding obligation of such Member, enforceable against him in accordance with
its terms except as enforcement may be limited by laws governing bankruptcy,
insolvency and similar matters and by general principles of equity.

        11.2. The execution, delivery and performance of his obligations
hereunder by such Member do not conflict with, violate, or constitute a breach
or default under any law, regulation, judicial or administrative order,
contract, indenture or other agreement to which such Member is a party or
subject or by which he may be bound.

        11.3. There is not pending or, to the best knowledge of such Member,
threatened or pending against such Member any claim, suit, action or
governmental proceeding, that would, if adversely determined, materially impair
the ability of such Member to perform his obligations hereunder.


SECTION 12


MISCELLANEOUS

        12.1. Notices. All notices under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally, or, if sent by an
overnight delivery service maintaining records of receipt, on the first business
day of actual receipt. Notices shall be addressed to the Members at the
addresses set forth on Schedule A or to such other address as the Members shall
specify by written notice to the Company and the other Members. Notices shall be
addressed to the Company at: 800 17th Street, N.W., Washington, D.C. 20006, or
to such other address as the Company may specify by written notice to the
Members.

30

Exhibit Page 119

        12.2. Amendments. This Agreement constitutes the full and complete
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements, understandings, letters of intent, term
sheets, and similar evidences of prior intent. This Agreement may be amended
only with the written consent of the Members by Supermajority Vote; provided,
however, that no amendment may materially and adversely affect the rights of any
Member relative to the other Members without the consent of the adversely
affected Member.

        12.3. Additional Documents. Each Member agrees to execute and
acknowledge all documents and writings reasonably necessary to the creation of
this Company and the achievement of its purposes, specifically including,
without limitation, a certificate of formation and all amendments thereto, as
well as any cancellation thereof.

        12.4. Successors and Assigns. Except as herein otherwise provided to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, their successors and assigns.

        12.5. Interpretation and Governing Law. When the context in which words
are used in this Agreement indicates that such is the intent, words in the
singular number shall include the plural, and vice versa, the masculine gender
shall include the neuter or female gender, and “or” is used in the inclusive
sense. Headings or titles contained herein are inserted only as a matter of
convenience and in no way define, limit, extend or interpret the scope of this
Agreement or any particular Section hereof. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without giving
regard to the conflict of laws provisions thereof.

        12.6. Severability. If any provision, sentence, phrase or word of this
Agreement or the application thereof to any Person or circumstance shall be held
invalid, the remainder of this Agreement, or the application of such provision,
sentence, phrase or word to Persons or circumstance, other than those as to
which it is held invalid, shall not be affected thereby.

        12.7. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

        12.8. Third Parties. The agreements, covenants and representations
contained herein are for the benefit of the Members hereto and are not for the
benefit of any third parties including, without limitation, any creditors of the
Company.

31

Exhibit Page 120

        IN WITNESS WHEREOF, the parties have executed this Operating Agreement
as of the day and year first above written.

RIGGS NATIONAL CORPORATION

By:/s/ Timothy C. Coughlin
      Timothy C. Coughlin
      President

RCP Investments II, LLC

By:/s/ JCB Jr.
      J. Carter Beese, Jr.
      Managing Member

Exhibit Page 121


SCHEDULE A


MEMBERS OF RIGGS CAPITAL PARTNERS, LLC


MEMBERS

Members' Names
And Addresses Initial Capital
Contribution Maximum Additional
Capital Contribution Capital
Interest Profits
Interest Riggs National Corporation
800 17th Street, N.W.
Washington, D.C. 20006 $500 $98,999,500.00 99% 80.0% RCP Investments II, LLC
800 17th Street, N.W.
Washington, D.C. 20006
Attn: J. Carter Beese $500 $999,500 1% 20.0%